DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 1, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020 and April 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (JP3198050B; machine translation relied upon) in view of Lopez (US Pub. No. 2012/0214933).
Regarding claim 1, Matsunami teaches a tire structure capable of being combined with a rim, comprising an air tube 5,  a core 6 provided on the air tube, and a tread part 8 (taken to be the claimed tire outer layer) provided on the core, wherein the core includes a body part positioned above a transverse diameter of the air tube and a wing part positioned under the transverse diameter of the air tube, a lower end of the wing part is placed under an upper surface of the rim (paragraphs [0016]-[0051]; figures 1-2), with a specific embodiment showing a compression ratio and a compressed thickness of the body part falling within the claimed ranges (figure 2), and the core has a shore C hardness of from 10 to 35 (paragraph [0035]), overlapping the claimed range. Matsunami does not specifically disclose the ratio of the hardness of the core and the tire outer layer. Lopez teaches the use of a tread compound that can be used for two wheeled vehicles, including bicycles (paragraphs [0011] and [0053]) with a shore A hardness of 72 to 80 (shore C hardness of approximately 39 to 47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a tread with a hardness as taught by Lopez in the tire of Matsunami in order to improve the stiffness of the tire without increasing the hysteresis (see Lopez at paragraph [0006]). Such a combination results in a ratio of hardness of the core and the tire outer layer overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 3, Matsunami teaches a range of thickness c of the bead portion (taken to be the thickness of the wing part) and a relationship between this thickness and the distance between the hooks of the rim (paragraph [0029]; figures 1-2), resulting in a relationship which overlaps the claimed range.
Regarding claim 4, it is noted that that claim language “a vertical extension of a wall surface of the rim” allows for a vertical extension from numerous points located on the wall surface of the rim, and Matsunami teaches a specific embodiment where angles of tangent lines at contact points between a vertical extension of a wall surface of the rim and the tire outer layer would overlap the claimed range (see figure 2).
Regarding claim 5, Matsunami teaches a specific embodiment having a contact portion where the tire outer layer, the core, and the air tube are all in contact with each other is present in a space under the upper surface of the rim (figure 2).
Regarding claim 6, Matsunami teaches that the tire is for a two wheeled vehicle (paragraph [0001]), and it would have been obvious to use the above tire combining structure on a bicycle in order to have a tire with good running performance and puncture resistance (see Matsunami at paragraph [0001]).

Response to Amendment
The Declaration under 37 CFR 1.132 filed April 1, 2021 is insufficient to overcome the rejection of claims 1-6 based upon Matsunami in view of Lopez as set forth in the last Office action because: the commercial success is not commensurate in scope with the claims, and the evidence of commercial .

Response to Arguments
Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive.
The only newly argued reason is reason VI, arguing that the Declaration submitted demonstrates a commercial success of the claimed invention, in order to demonstrate evidence that the claimed invention is nonobvious. However, as is set out above in paragraph 8, this argument and evidence is not persuasive. It is noted that all of the additional arguments below have been previously argued at the Patent Trail and Appeal Board, and were found not persuasive.
Regarding reason I, Applicant argues that neither Matsunami nor Lopez teaches that the claimed core and the tire outer layer have a shore hardness ratio of from 0.2 to 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the combination of Matsunami in view of Lopez does teach the claimed shore hardness ratio. Matsunami teaches a tire for a two wheeled vehicle comprising a tread part 8 (taken to be the claimed tire outer layer) and a core 6 (paragraphs [0017]-[0018]), the core having a shore C hardness of 
Regarding reason II, Applicant argues that the claimed ratio is designed to alleviate wear between the core and the tire outer layer and thus reduce debris caused by the wear, and resultantly prevent tire-puncture. Applicant states that the claimed ratio is not designed to improve the stiffness of the tire without increasing the hysteresis as is used in the combination in the rejection. Applicant then states that the purposes as originally intended are completely different, and that there is no reason to combine the references in order to achieve the purposes of the invention. Applicant is misinterpreting the manner in which rejections are made. In response to this argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, in order to properly make a combination rejection, there needs to be a rationale for making the combination, but it does not need to be the benefit which applicant desires. It is further noted that modifying Matsunami with Lopez does not render Matsunami unsatisfactory for its intended purpose. While Applicant alleges that the proposed modification would render the prior art unsatisfactory for its intended purpose, Applicant has not provided any arguments or factual evidence to support the allegation. As was stated above, the 
Regarding reason III, Applicant argues that neither Matsunami nor Lopez explicitly teaches the claimed shore C hardness ratio of 0.2 to 1. Applicant further argues that neither prior art reference shows recognition of the intended purposes, and therefore that the claimed ratio is unpredictable and leads to unexpected results. Applicant then argues that Matsunami and Lopez are silent as to the operating principles of this claimed feature, and that a proposed modification cannot change the principle of operation of a reference. With respect to the intended purpose argument see the paragraph regarding reason II above, and with respect to the unexpected results arguments, see the paragraph regarding reason IV below. With regard to the operating principles of the references, while Applicant alleges that the proposed modification would change the principle of operation of the reference, they have not provided any arguments or factual evidence to support the allegation. The tire of Matsunami has a tread which necessarily has a hardness value, and merely looking to another bicycle tire reference to determine a range of appropriate hardness values for the tread does not change the principle of operation of the reference.
Regarding reason IV, Applicant argues that neither Matsunami nor Lopez explicitly teaches the claimed shore C hardness ratio of 0.2 to 1, and that there is no reason to combine them in a way to reach the claimed ratio absent the inventor’s disclosure, and that the claimed ratio is unpredictable and leads to unexpected results. With regards to no reason to combine absent the inventor’s disclosure, it is noted that the tread of Matsunami would inherently have a hardness, but Matsunami does not disclose this hardness, therefore one of ordinary skill in the art would be motivated to look to other tires, such as 
Regarding reason V, Applicant argues that Lopez is drawn to a tire tread, not any one of a core and a tire outer layer. However, it is noted that a tire tread is a tire outer layer.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        May 28, 2021


/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749